*464
ORDER

PER CURIAM.
Michelle Frost (Mother) appeals from the judgment of the Circuit Court of Jefferson County terminating her parental rights to her three minor children, K.P.N., K.M.N., and K.B.N. Mother contends that the trial court erred in terminating her parental rights because termination was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).